      Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
 SPV OSUS LTD.,                              :
                                             :
                    Plaintiff,               :
                                             :
        -against-                            :
                                             :
 HSBC HOLDINGS PLC, HSBC BANK PLC, HSBC      :
 BANK USA, NA, HSBC USA INC., HSBC           :
 SECURITIES SERVICES (BERMUDA) LIMITED,      :
 HSBC INSTITUTIONAL TRUST SERVICES           :
 (BERMUDA) LIMITED, HSBC BANK BERMUDA        :
 LIMITED, HSBC SECURITIES SERVICES           :
 (LUXEMBOURG) S.A., HSBC BANK (CAYMAN)       :
 LIMITED, HSBC PRIVATE BANKING HOLDINGS      :
 (SUISSE) S.A., HSBC PRIVATE BANK (SUISSE)   :
 S.A., HSBC FUND SERVICES (LUXEMBOURG)       :   No. 1:18-cv-03497-AJN
 S.A., SONIA KOHN, MARIO BENBASSAT,          :
 ALBERTO BENBASSAT, STEPHANIE                :
 BENBASSAT, 20:20 MEDICI AG, UNICREDIT       :   PLAINTIFF SPV OSUS
 BANK AUSTRIA AG, BA WORLDWIDE FUND          :   LTD.’S MEMORANDUM
 MANAGEMENT LTD., UNICREDIT S.P.A.,          :   OF LAW IN OPPOSITION
 HERALD ASSET MANAGEMENT LIMITED,            :   TO MOTION TO DISMISS
 EUROVALEUR, INC., PIONEER ALTERNATIVE       :   BY ALPHA PRIME
 INVESTMENT MANAGEMENT LIMITED, ALPHA        :   MANAGEMENT LIMITED,
 PRIME ASSET MANAGEMENT LTD., REGULUS        :   CARRUBA ASSET
 ASSET MANAGEMENT LIMITED, CARRUBA           :   MANAGEMENT LIMITED,
 ASSET MANAGEMENT LIMITED, TEREO TRUST       :   AND TEREO TRUST
 COMPANY LIMITED, GENEVALOR, BENBASSAT       :   COMPANY LIMITED
 ET CIE, HERMES ASSET MANAGEMENT             :
 LIMITED, THEMA ASSET MANAGEMENT             :
 (BERMUDA) LTD., THEMA ASSET                 :
 MANAGEMENT LIMITED, EQUUS ASSET             :
 MANAGEMENT LIMITED, EQUUS ASSET             :
 MANAGEMENT PARTNERS, L.P., AURELIA FUND     :
 MANAGEMENT LIMITED, INTER ASSET             :
 MANAGEMENT INC., T+M TRUSTEESHIP &          :
 MANAGEMENT SERVICES S.A., GTM               :
 MANAGEMENT SERVICES CORP. N.V., AURELIA     :
 ASSET MANAGEMENT PARTNERS, CAPE             :
 INVESTMENT ADVISORS LIMITED and ERWIN       :
 KOHN,                                       :
                      Defendants.            :
----------------------------------x
   Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 2 of 11



        PLAINTIFF SPV OSUS LTD.’S MEMORANDUM OF LAW
            IN OPPOSITION TO MOTION TO DISMISS BY
         ALPHA PRIME MANAGEMENT LIMITED, CARRUBA
ASSET MANAGEMENT LIMITED, AND TEREO TRUST COMPANY LIMITED
             Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 3 of 11



                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 1

I.        The Defendants Are Subject to Personal Jurisdiction in This Court. ................................. 1

                     1.         Alpha Prime Management .......................................................................... 3

                     2.         Regulus ....................................................................................................... 4

                     3.         Carruba ........................................................................................................ 5

                     4.         Tereo Trust .................................................................................................. 5

CONCLUSION ............................................................................................................................... 6

CERTIFICATE OF SERVICE ....................................................................................................... 7




                                                                       i
             Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 4 of 11



                                                  TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

Cases

Hau Yin To v. HSBC Holdings PLC,
   2017 WL 816136 (S.D.N.Y. Mar. 1, 2017), aff’d, 700 F. App’x 66 (2d Cir.
   2017) ..........................................................................................................................................1




                                                                        ii
         Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 5 of 11



       Plaintiff SPV OSUS LTD., by its undersigned attorneys, submits this response in

opposition to the motion to dismiss filed by Alpha Prime Management Limited, Carruba Asset

Management Limited, and Tereo Trust Company Limited.

                               PRELIMINARY STATEMENT

       The supplemental memorandum of law of Alpha Prime Management Limited, Carruba

Asset Management Limited, and Tereo Trust Company Limited fails to provide any additional

ground for dismissal of SPV’s claims. This response addresses personal jurisdiction allegations

as to these defendants. These defendants’ additional arguments for dismissal are addressed in

SPV’s Memorandum of Law in Opposition to Defendants’ Motion to Dismiss responding to the

Consolidated Brief (“Main Response”), which is incorporated in its entirety herein by reference.

The legal standard for a showing of specific personal jurisdiction is also discussed in SPV’s Main

Response.

                                         ARGUMENT

I.     The Defendants Are Subject to Personal Jurisdiction in This Court.

       As an initial matter, as discussed more fully in SPV’s Main Response, Defendants’

arguments regarding what they term “group pleading,” relate to a matter of style rather than

substance. When a given jurisdictional allegation is made with reference to one of the defined

terms, it must be read as alleging that specific fact as against each individual Defendant included

within the defined term. See, e.g., Hau Yin To v. HSBC Holdings PLC, 2017 WL 816136, at *1-

*2 (S.D.N.Y. Mar. 1, 2017), aff’d, 700 F. App’x 66 (2d Cir. 2017) (considering allegations pleaded

against various HSBC entities included within each of multiple defined terms).

       Personal jurisdiction over Alpha Prime Management, Regulus, Carruba, and Tereo Trust

is proper in New York due to their extensive contacts with BLMIS, including through accounts

maintained at BLMIS in New York for which they were responsible.


                                                1
         Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 6 of 11



       Alpha Prime Management, Regulus, Carruba, and Tereo Trust are a consortium of related

entities who provided investment and management services to feeder funds Alpha Prime Fund

Limited (“Alpha Prime”) and Senator Fund SPC (“Senator”). Alpha Prime Management served

as investment manager to Alpha Prime (¶63); Regulus served as investment manager to Senator

(¶64); and Carruba served as investment advisor to Senator. Dkt. #67 ¶65. All are “Management

Defendants” as defined by the Amended Complaint. Id. ¶74. Tereo Trust is the sole owner of

Alpha Prime Management, Regulus, and Carruba, and as such, is a “Beneficial Owner Defendant”

within the meaning of the Amended Complaint. Id. ¶¶66, 80.

       Significantly, Alpha Prime and Senator have availed themselves of New York courts in the

pursuit of claims related to their Madoff investments. In that regard, both brought suit against the

same HSBC entities who are defendants herein for fraud, negligence, breach of contract, breach

of fiduciary duty, and aiding and abetting for, among other things, failing to properly monitor their

investments through proper custodial oversight. (See, “Answer, Affirmative Defenses and

Amended Cross Claim of Alpha Prime Fund Limited and Senator Fund SpC,” Cause no. 09-1364

(Bankr. S.D.N.Y.), Dkt. #347 at 69). Likewise, this jurisdiction over Alpha Prime Management,

Regulus, and Carruba is proper for their related failures as service providers, as detailed below.

       In addition, Alpha Prime has submitted itself to the jurisdiction of New York courts for the

purpose of pursuing claims related to the Madoff bankruptcy estate. In that regard, on February 9,

2018, Alpha Prime agreed to pay the SIPA Trustee over $76 million in satisfaction of certain

avoidance, disallowance, and subordination claims asserted by the Trustee. Id. ¶44. As part of

that settlement, certain individuals agreed to participate in discovery requests by the Trustee,

including Ursula Radel-Leszczynski, who co-founded and controls Alpha Prime and Senator, and

Peter Fischer and Stephan Zapotocky, both of whom are associated with Alpha Prime. Alpha Prime




                                                  2
         Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 7 of 11



Management, Regulus, and Carruba acted as service providers for Alpha Prime and Senator. Id.

¶¶44-45, 121, 271, 275.

       As described below, the contacts of each of these defendant with New York fully warrants

the exercise of personal jurisdiction by this Court.

               1.      Alpha Prime Management

       In its capacity as investment manager to Alpha Prime, and as a Management Defendant,

Alpha Prime engaged in a long list of New York-based and New York-directed conduct related to

BLMIS. Like other Management Defendants, Alpha Prime Management had the duty to

implement and oversee investment strategies on behalf funds it managed. Id. ¶147. To that end,

Alpha Prime Management directed the transfer of funds to and from BLMIS in New York and

derived significant revenue from the sale and purchases of securities in New York. ¶129. It also

communicated regularly with persons in New York regarding BLMIS and also communicated with

BLMIS on numerous occasions. Id. ¶130. It delivered to BLMIS’s headquarters in New York

account opening documents, including agreements, relating to BLMIS accounts maintained in

New York. Id. ¶131.

       Alpha Prime Management also received BLMIS account statements and trade

confirmations (id. ¶132) which contained serious indicia of fraud. Id. ¶¶195, 200, 212. 220, 233,

238, 259. As such, these records reflected New York-based trading occurring in accounts over

which Alpha Prime Management exercised control and responsibility as investment advisor.

Among other indicia of fraud, these records showed trades outside the daily pricing range (id.

¶198); negative cash balances on behalf of customers which amounted to interest-free loans (id.

¶231); sales of stocks not accompanied by any hedging adjustment (id. ¶238); and option

transactions which did not settle on the business day following the transaction, per industry custom

(id. ¶259).


                                                  3
         Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 8 of 11



       Alpha Prime also repeated enormous benefits from the Madoff fraud. As described in the

Amended Complaint, Alpha Prime Limited paid Alpha Prime Management over $16.7 million in

monthly management fees and annual performance fees for serving as Alpha Prime’s investment

management advisor for a five-year period from June 2003 to December 2008. Id. ¶352. The

source of these payments of these payments was BLMIS in New York, and since late 2004, these

payments were transferred through HSBC Bank plc’s account in New York. Id. ¶351.

               2.      Regulus

       In its capacity as investment manager to Senator, and as a Management Defendant, Regulus

engaged in a long list of New York-based and New York-directed conduct related to BLMIS. Like

other Management Defendants, Regulus had the duty to implement and oversee investment

strategies on behalf of the funds it managed. Id. ¶147. To that end, Regulus directed the transfer

of funds to and from BLMIS in New York and derived significant revenue from the sale and

purchases of securities in New York. Id. ¶129. It also communicated regularly with persons in

New York regarding BLMIS and also communicated with BLMIS on numerous occasions. Id.

¶130. It delivered to BLMIS’s headquarters in New York account opening documents, including

agreements, relating to BLMIS accounts maintained in New York. Id. ¶131.

       As investment manager to Senator, Regulus received BLMIS account statements and trade

confirmations (id. ¶132) which contained serious indicia of fraud. Id. ¶¶195, 200, 212. 220, 233,

238, 259. As such, these records reflected New York-based trading occurring in accounts over

which Regulus exercised control and responsibility as investment manager. Among other indicia

of fraud, these records showed trades outside the daily pricing range (id. ¶198); negative cash

balances on behalf of customers which amounted to interest-free loans (id. ¶231); sales of stocks

not accompanied by any hedging adjustment (id. ¶238); and option transactions which did not

settle on the business day following the transaction, per industry custom (id. ¶259).


                                                 4
         Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 9 of 11



               3.      Carruba

       In its capacity as investment advisor to Senator, and as a Management Defendant, Carruba

engaged in a long list of New York-based and New York-directed conduct related to BLMIS. Like

other Management Defendants, Carruba had the duty to implement and oversee investment

strategies on behalf funds it managed. Id. ¶147. To that end, Carruba directed the transfer of funds

to and from BLMIS in New York and derived significant revenue from the sale and purchases of

securities in New York. Id. ¶129. It also communicated regularly with persons in New York

regarding BLMIS and also communicated with BLMIS on numerous occasions. Id. ¶130. It

delivered to BLMIS’s headquarters in New York account opening documents, including

agreements, relating to BLMIS accounts maintained in New York. Id. ¶131.

       As investment advisor to Senator, Carruba received BLMIS account statements and trade

confirmations (id. ¶132) which contained serious indicia of fraud. Id. ¶¶195, 200, 212. 220, 233,

238, 259. As such, these records reflected New York-based trading occurring in accounts over

which Carruba exercised control and responsibility as investment manager. Among other indicia

of fraud, these records showed trades outside the daily pricing range (id. ¶198); negative cash

balances on behalf of customers which amounted to interest-free loans (id. ¶231); sales of stocks

not accompanied by any hedging adjustment (id. ¶238); and option transactions which did not

settle on the business day following the transaction, per industry custom (id. ¶259).

               4.      Tereo Trust

       In its capacity as sole owner of Alpha Management, Regulus, and Carruba, and as a

Beneficial Owner Defendant, Tereo Trust has sufficient contacts with New York to warrant the

exercise of personal jurisdiction over it.

       Like the other Beneficial Owner Defendants, Tereo Trust derived significant revenue from

New York for its role in the BLMIS fraud. Id. ¶133. It derived that revenue by, among other


                                                 5
          Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 10 of 11



means, providing assistance in directing funds into BLMIS’s account at JPMorgan Chase in New

York, for the purpose of investing with BLMIS in New York. Id. ¶135. Tereo Trust (like the other

Beneficial Owner Defendants) knew that the more money the feeder funds took in, the more the

beneficial owners received in fees. That gave the Beneficial Owner Defendants including Tereo

Trust a powerful incentive not to delve into the serious indicia of fraud surrounding BLMIS, such

as the implausibly low fees BLMIS charged the feeder funds in New York. Id. ¶251.

          In sum, motivated by the desire to make fees, Tereo Trust and the other Beneficial Owner

Defendants funneled billions of dollars into BLMIS. Id. ¶¶416, 424 Tereo Trust thereby

committed various tortious acts, both inside and outside New York, all of which caused serious

injury in New York. Id. ¶133.

                                          CONCLUSION

          For these reasons and those discussed more fully in SPV’s Main Response to Defendants’

Motion to Dismiss, which is incorporated in its entirety herein by reference, Alpha Prime

Management Limited, Carruba Asset Management Limited, and Tereo Trust Company Limited

are subject to personal jurisdiction in this forum, and Defendants’ motion to dismiss should be

denied.




                                                  6
        Case 1:18-cv-03497-AJN Document 83 Filed 11/20/18 Page 11 of 11



Dated: November 20, 2018.                     Respectfully submitted,


                                              /s/ Collin J. Cox
                                              R. Paul Yetter
                                              Collin J. Cox
                                              James E. Zucker
                                              Autry W. Ross
                                              YETTER COLEMAN LLP
                                              811 Main Street, Suite 4100
                                              Houston, Texas 77002
                                              [Tel.] (713) 632-8000
                                              [Fax] (713) 632-8002

                                              Matthew C. Heerde
                                              LAW OFFICE OF MATTHEW C. HEERDE
                                              222 Broadway 19th Floor
                                              New York, New York 10038
                                              [Tel.] 347-460-3588
                                              [Fax] 347-535-3588

                                              ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

       I certify that this pleading was filed electronically with the Court, and thus served

simultaneously upon all counsel of record, this 20th day of November, 2018.

                                              /s/ Collin J. Cox




                                                 7
